UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6125


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TYRONE NOBLE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:06-cr-00748-JFA-9)


Submitted:   October 26, 2010            Decided:   November 23, 2010


Before GREGORY, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrone Noble, Appellant Pro Se. Julius Ness Richardson,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tyrone Noble appeals from the district court’s orders

denying    his   18   U.S.C.     § 3582     (2006)     motion   for    reduction       of

sentence and his motion for reconsideration.                     We have reviewed

the record and the arguments of the parties, and we affirm the

denial of Noble’s § 3582 motion for the reasons stated by the

district court.        United States v. Noble, No. 3:06-cr-00748-JFA-9

(D.S.C.     Dec.      2,    2009).         Regarding         Noble’s      motion      for

reconsideration, although we affirm the district court’s denial

of   the   motion,     we   conclude      that   the    district       court    had    no

jurisdiction to consider Noble’s motion.                     See United States v.

Goodwyn, 596 F.3d 233, 236 (4th Cir.), cert. denied, 130 S. Ct.

3530 (2010).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before     the   court     and   argument      would   not    aid   the    decisional

process.

                                                                               AFFIRMED




                                           2